DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
 
Drawings
The drawings were received on 08 April 2021.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 24 November 2021 to obviate a provisional double-patenting rejection over copending “Reference” application 16/876,682 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the reference application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9, 10, 12, 13, 15, 16, 20-25, and 27-30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite with respect to what constitutes “accessible chromatin”.  A review of the art finds multiple definitions for how the term is to be interpreted.  In support of this position attention is directed to the following Patent Application Publications.
US 2013/005600 A1 (Olek), teaches at paragraph [0006]:
[0006] The scientific community widely acknowledges that "open", accessible chromatin corresponds to active genes or an enablement for gene expression.  (Emphasis added)

US 2017/0349940 A1 (Morin et al.), which teaches at paragraph [0079]:
Unlike bis-PNA, gamma.-PNA can bind to dsDNA without sequence limitation, leaving one of the two DNA strands accessible for further hybridization.  (Emphasis added)

US 2013/0035239 A1 (Kong et al.), at paragraph [0037], teaches:
The cleaving agent enters the permeabilized cell and digests genomic DNA (chromatin) that is in an open/accessible conformation. Inaccessible chromatin is not digested.  (Emphasis added)

US 2017/0335410 A1 (Driscoll et al.), at paragraph [0029], teaches:
[0029] In some embodiments, the method further comprises a step of cell lysis or cell membrane solubilization to open the cells to make the DNA accessible for amplification by a polymerase.  (Emphasis added)

US 2016/0019337 A1 (Roberts et al.), at paragraph [0054], teaches:
In some examples, lysis conditions can be such that genomic DNA is not accessible to the probes whereas RNA (for example, mRNA) is, or such that the RNA is destroyed and only the DNA is accessible for probe hybridization.  (Emphasis added)

As evidenced above, the term “accessible” can have any of a variety of meanings.  A review of the disclosure fails to find where the term has been defined and given such, it is less than clear as to which, if any, of the art-used definitions is to be applied, or whether applicant had intended some other meaning to be applied.  Therefore, and in the absence of convincing evidence to the contrary, claims 1-3, 6, 9, 10, 12, 13, 15, 16, 20-25, and 27-30 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the first adapter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Response to argument
Applicant’s representative, at pages 7-10 of the response of 25 February 2022, hereinafter the response, traverses the rejection of claims under 35 USC 112(b) as it relates to the term “accessible chromatin”.  As seen at page 9 of the response, said representative asserts:
Thus, a person skilled in the art would have understood (on the earliest effective filing date of the present application) that the phrases “open chromatin” and “accessible chromatin” are terms of art with a commonly understood meaning, i.e., accessible chromatin are portions of chromosomal genomic DNA that are available for transcription (e.g., “active genes” as stated by Olek) and are portions of chromosomal genomic DNA that are accessible for digestion as stated by Kong.

The above argument has been considered and has not been found persuasive as the definitions of Olek and Kong are deemed to be different.  As evidenced above, US 2013/005600 A1 (Olek), teaches at paragraph [0006]:
[0006] The scientific community widely acknowledges that "open", accessible chromatin corresponds to active genes or an enablement for gene expression.  (Emphasis added)

And as seen in US 2013/0035239 A1 (Kong et al.), at paragraph [0037], teaches:
The cleaving agent enters the permeabilized cell and digests genomic DNA (chromatin) that is in an open/accessible conformation. Inaccessible chromatin is not digested.  (Emphasis added)

An active gene is deemed to not be the same as the same DNA that is cleavable in a cell that had undergone permeabilization and has subsequently digested genomic DNA.  Indeed, in the latter case, the cell is arguably dead and there is no expression occurring and thusly no active gene.
In view of the conflicting aspect of the definitions and the absence of applicant having defined the term as of the effective filing date, the rejection is maintained.
At page 6 of the response argument is presented that the examples provided as such that the term “accessible” is a verb, and not an adjective.  This argument has been considered and has not been found persuasive.  In support of this position attention is directed to the definitions of accessible and chromatin, as provided by Merriam-Webster.  As seen therein, the term “accessible” is an adjective, not a verb, while “chromatin” is recognized as being a noun.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9, 10, 12, 13, 15, 16, 20-25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending.  Clams 1, 9, and 10 are deemed to be representative and, for convenience, are reproduced below.
Claims 1-3, 6, 9-16, and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending.  Clams 1, 11, and 14 are deemed to be representative and, for convenience, are reproduced below.
Claims 1-3, 6, 9-16, and 20-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending.  Clams 1, 11, and 14 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    291
    482
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    104
    622
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    243
    633
    media_image4.png
    Greyscale


 
    PNG
    media_image5.png
    78
    471
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    101
    460
    media_image6.png
    Greyscale


As can be seen in claim 1, one is to perform the steps of “correlating the distinct position of the first capture probe on the array with a location in the tissue section”.  While claim 1 makes reference to a “first spatial barcode” and a “second spatial barcode”, claim 9 specifies that “the first spatial barcode and the second spatial barcode are identical”.  While claim 10 specifies that the barcodes are different, it is noted that claim 10 must further limit claim 1 from which it depends, and, thusly, all other claims must encompass an embodiment where the barcodes are identical.  It stands to reason that if the barcodes are identical, then one would not be able to determine where in the array this particular hybridization product was located on the array, and therefore, one cannot determine from where in the tissue it originated- the “spatial location of an mRNA and accessible chromatin in a tissue sample”.
As a result of amendment, claim 1 now recites the limitation that “the tissue section has a thickness of 1 µm to 50 µm”. 

US Patent 4,968,601 (Jacobson et al.), at column 1, last 2 lines, bridging to column 3, teaches:
FIG. 3 (A) is a low power electron micrograph illustrating that the majority of cells are small (10 nm in diameter) densely staining PBL.  (Emphasis added)

As evidenced above, cells can have a diameter of 10 nm.  It is recognized that 1 micron (µm) comprises 1,000 nm.  Given these units of measure, it stands to reason that if the tissue section is 1 µm to 50 µm in thickness, such would encompass anywhere from 100 to 5,000 layers of cells.  A review of the disclosure fails to find where applicant has set forth a reproducible procedure whereby one can identify the 3-dimensional origin of mRNA or “accessible chromatin” where the tissue can be of any width and length and the two capture probes are not required to have any particular placement location within an array of any size or density.
In addition to the above, it is noted that applicant, at page 10 of the disclosure, teaches various embodiments of the claimed method.  As seen therein, the claimed method fairly encompasses use of “an electrophoretic transfer system configured to direct transcript analytes toward a spatially-barcoded capture probe array”. The use of an electrophoretic transfer system would move nucleic acids toward the electrode, and that if the cellular mRNA and “accessible chromatin” are being drawn to an electrode in the opposite direction of the probe array, no hybridization would occur.  Alternatively, if the mRNA and “accessible chromatin” is being driven via an electromotive force towards the probes, hybridization can occur irrespective of how far the molecules may have originated.  A review of the disclosure fails to identify a repeatable procedure that would allow one to accurately and reproducibly determine the “spatial location of an mRNA and accessible chromatin in a tissue section”.
In addition to the above, it is noted that claim 1 has also been amended so to specify that “the permeabilization includes the use of an enzyme”.  The claimed method does not exclude any disclosed method that could be used in combination with an undefined “enzyme”.  Applicant, at page 48, lines 4-10, of the disclosure provides the following guidance:
In some embodiments, the biological sample can be permeabilized by non-chemical permeabilization methods. Non-chemical permeabilization methods are known in the art.  For example, non-chemical permeabilization methods that can be used include, but are not limited to, physical lysis techniques such as electroporation, mechanical permeabilization methods (e.g., bead beating using a homogenizer and grinding balls to mechanically disrupt sample tissue structures), acoustic permeabilization (e.g., sonication), and thermal lysis techniques such as heating to induce thermal permeabilization of the sample. (Emphasis added)

It stands to reason that if one has effected permeabilization by including with an enzyme means such as “bead beating using a homogenizer and grinding balls to mechanically disrupt sample tissue structures[ ], acoustic permeabilization (e.g., sonication), and thermal lysis techniques”, the nucleic acids that had been previously located within cells, can be beyond the nuclear and cytoplasmic membranes as such has been disrupted, and may well be mixed with the DNA and RNA of other cells from other regions of the tissue sample. It is also noted that the structure of the chromatin that had been within the cells would also be fragmented. Given such disruption and mixing, it stands to reason that the detection of a target sequence in such a mixture would not necessarily correlate with where it was originally located in the tissue section prior to effecting the permeabilization. Given such, one would not be able to perform the last step of claim 1- the step of “correlating the distinct position of the second capture probe on the substrate with a location in the tissue section.”

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-3, 6, 9-16, and 20-30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Response to argument
Applicant’s representative, at pages 11-16 of the response said representative traverses the rejection of claims under 35 USC 112(a).
At page 12 of the response, in addressing the aspect of permeabilizing the tissue, said representative asserts:
Applicant also submits that is there is ample data in the specification that the presently
claimed methods can be successfully performed when the permeabilizing in step (b) includes the use of an enzyme.

The above argument has been considered and has not been found persuasive.  For while one may have some knowledge of using an enzyme, the claimed method fairly encompasses combining an enzyme with any other method.  As set forth above, Applicant, at page 48, lines 4-10, of the disclosure provides the following guidance:
In some embodiments, the biological sample can be permeabilized by non-chemical permeabilization methods. Non-chemical permeabilization methods are known in the art.  For example, non-chemical permeabilization methods that can be used include, but are not limited to, physical lysis techniques such as electroporation, mechanical permeabilization methods (e.g., bead beating using a homogenizer and grinding balls to mechanically disrupt sample tissue structures), acoustic permeabilization (e.g., sonication), and thermal lysis techniques such as heating to induce thermal permeabilization of the sample. (Emphasis added)

It stands to reason that if one has effected permeabilization by including with an enzyme means such as “bead beating using a homogenizer and grinding balls to mechanically disrupt sample tissue structures[ ], acoustic permeabilization (e.g., sonication), and thermal lysis techniques”, the nucleic acids that had been previously located within cells, can be beyond the nuclear and cytoplasmic membranes as such has been disrupted, and may well be mixed with the DNA and RNA of other cells from other regions of the tissue sample. It is also noted that the structure of the chromatin that had been within the cells would also be fragmented. Given such disruption and mixing, it stands to reason that the detection of a target sequence in such a mixture would not necessarily correlate with where it was originally located in the tissue section prior to effecting the permeabilization. Given such, one would not be able to perform the last step of claim 1- the step of “correlating the distinct position of the second capture probe on the substrate with a location in the tissue section.”

At page 13 of the response said representative asserts that by canceling claim 14, the issue of the method encompassing active migration of the mRNA and accessible chromatin to the probes in the array has been rendered moot.  This argument has been considered and has not been found persuasive for in applying the broadest reasonable interpretation that is consistent with the disclosure (MPEP 904.01 [R-08.2012]), the claimed method is deemed to encompass just such steps.  In support of this inclusive interpretation, attention is directed to claim 1, step (b), wherein is specified that “the permeabilizing includes the use of an enzyme”.  It is noted that the method does not limit the type(s) of enzymes used, nor limit any other step(s) and procedures that may be used to achieve any level of “permeabilizing”.

At page 14 of the response said representative asserts:
Applicant also submits that transposome reagents were well-known to a person skilled in
the art on the earliest effective filing date of the present application. For example, the ATAC (Assay Transposase Accessible Chromatin) described in Buenrostro et al., Nature Methods 10(12):1213-1218, 2013 (Exhibit B) and U.S. Patent No. 10,059,989 (see, Abstract; Exhibit A) utilize insertional enzymes such as transposomes to generate fragmented genomic DNA and make epigenetic maps of a region of the genome.

The above-identified argument has been considered and has not been found persuasive.  It is noted that applicant’s representative offers publications as though they are expert testimony.  The situation at hand is analogous to that of Ex parte Gray (BPAI, 1989) 10 USPQ2d 1922 where it was held that publications do not qualify as either evidence or expert testimony such as that provided in a declaration under 37 CFR 1.132.  As set forth at 1928, 
The reason for requiring declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.  

The present showing does not provide such assurances.

At page 16 of the response said representative asserts:
Applicant submits that the data in the specification (Figure 45D) make it clear that a second chromatin product can hybridize to a capture probe on an array proximal to a location in the tissue section where the first chromatin product was generated from accessible chromatin in a tissue section (See, e.g., Exhibit C). Thus, these data in the present application clearly demonstrate that the presently claimed methods can be used to determine a location of accessible chromatin in a tissue section.

The above-identified argument has been considered and has not been found persuasive towards the withdrawal of the rejection.  As noted above in the body of the rejection, claim 1 now recites the limitation that “the tissue section has a thickness of 1 µm to 50 µm”. 

US Patent 4,968,601 (Jacobson et al.), at column 1, last 2 lines, bridging to column 3, teaches:
FIG. 3 (A) is a low power electron micrograph illustrating that the majority of cells are small (10 nm in diameter) densely staining PBL.  (Emphasis added)

As evidenced above, cells can have a diameter of 10 nm.  It is recognized that 1 micron (µm) comprises 1,000 nm.  Given these units of measure, it stands to reason that if the tissue section is 1 µm to 50 µm in thickness, such would encompass anywhere from 100 to 5,000 layers of cells.  A review of the disclosure fails to find where applicant has set forth a reproducible procedure whereby one can identify the 3-dimensional origin of mRNA or “accessible chromatin” where the tissue can be of any width and length and the two capture probes are not required to have any particular placement location within an array of any size or density.
In addition to the above, it is noted that applicant, at page 10 of the disclosure, teaches various embodiments of the claimed method.  As seen therein, the claimed method fairly encompasses use of “an electrophoretic transfer system configured to direct transcript analytes toward a spatially-barcoded capture probe array”. The use of an electrophoretic transfer system would move nucleic acids toward the electrode, and that if the cellular mRNA and “accessible chromatin” are being drawn to an electrode in the opposite direction of the probe array, no hybridization would occur.  Alternatively, if the mRNA and “accessible chromatin” is being driven via an electromotive force towards the probes, hybridization can occur irrespective of how far the molecules may have originated.  A review of the disclosure fails to identify a repeatable procedure that would allow one to accurately and reproducibly determine the “spatial location of an mRNA and accessible chromatin in a tissue section”.
As noted above, attention has been directed to Figure 45D.  For convenience, Figure 45D is reproduced below.

    PNG
    media_image7.png
    469
    616
    media_image7.png
    Greyscale

While the illustration is asserted to depict that “prob [sic] hybridization reveals the ligation of genomic DNA tagments from the immobilized tissue to the surface oligonucleotide”, such is silent as to just where (which cell(s)), within the tissue sample, the genomic DNA fragment(s) originated.  Likewise, the illustration is silent as to how one is to reach such a conclusion.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-3, 6, 9-16, and 20-30 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634